DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:

1. (Currently Amended) A wearable for capturing self-voice using a mixed sensor array, comprising:
a microphone generating a microphone signal and positioned to capture a user's voice;
an accelerometer generating an accelerometer signal and positioned to capture the user's voice; and
a controller receiving the microphone signal and the accelerometer signal and configured to generate a mixed output signal, wherein the mixed output signal comprises a microphone signal component and an accelerometer signal component, wherein the controller is configured to adjust a ratio of the microphone signal component and the accelerometer signal component in response to a value of a noise metric representing a magnitude of ambient noise, the accelerometer signal component and the microphone signal component being nonzero[[.]].

receiving a microphone signal from a microphone positioned to capture a user's voice;
receiving an accelerometer signal from an accelerometer positioned to capture the user's voice;
generating a mixed output signal comprising a microphone signal component and an accelerometer signal component; and
adjusting a ratio of the microphone signal component and the accelerometer signal component in response to a value of a noise metric representing a magnitude of ambient noise, the accelerometer signal component and the microphone signal component being nonzero[[.]].


Allowable Subject Matter
Claims 1-20 are allowed.
The prior art of record neither disclose nor sufficiently suggest the combination of features as claimed and arranged by applicant when read in light of the specification.

The prior art of record Dusan et al. (US #2014/0270231) in view of Petersen et al. (US #2018/0146307) further in view of Boeen et al. (US #2021/0118461) and the closest references Easter et al. (US #2018/0368975) and Vanpoucke et al. (US # 2015/0256949) teaches a wearable for capturing self-voice using a mixed sensor array, comprising:

an accelerometer generating an accelerometer signal and positioned to capture the user's voice.

But, Dusan et al. in view of Petersen et al. further in view of Boeen et al., and the closest references Easter et al. and Vanpoucke et al. fails to teach a wearable for capturing self-voice using a mixed sensor array, comprising:
a controller receiving the microphone signal and the accelerometer signal and configured to generate a mixed output signal, wherein the mixed output signal comprises a microphone signal component and an accelerometer signal component, wherein the controller is configured to adjust a ratio of the microphone signal component and the accelerometer signal component in response to a value of a noise metric representing a magnitude of ambient noise, the accelerometer signal component and the microphone signal component being nonzero.

These limitations, in combination with the remaining limitations of independent Claims 1 and 11 are neither taught nor suggested by the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESHKUMAR G PATEL whose telephone number is (571)272-3957. The examiner can normally be reached 7:30 AM-4 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESHKUMAR PATEL/Primary Examiner, Art Unit 2651